



Exhibit 10.20


TOLL BROTHERS, INC.
[STOCK INCENTIVE PLAN FOR EMPLOYEES (____)]
RESTRICTED STOCK UNIT AGREEMENT
(TOTAL SHAREHOLDER RETURN PERFORMANCE BASED)


This Restricted Stock Unit Agreement (this “Agreement”) documents the grant of a
number of Restricted Stock Units (the “RSUs”) as set forth on Schedule A
attached hereto by Toll Brothers, Inc. (the “Company”) pursuant to the terms of
the Toll Brothers, Inc. [Stock Incentive Plan for Employees (____)] (the
“Plan”), on this _____ day of ________________ (the “Date of Grant”) to
______________ (the “Grantee”). Subject to the terms of the Plan and this
Agreement, each RSU represents the right to receive one share of Common Stock at
the date specified herein, or such greater or lesser number of shares of Common
Stock as provided in Schedule A hereto (the “Shares”).
1.Definitions. All capitalized terms contained in this Agreement shall have the
meaning set forth in the Plan unless otherwise defined herein (including
Schedule A) or as may be required by the context.
1.Performance-Based Vesting. The RSUs shall, except to the extent greater
vesting is provided for under the terms of the Plan or as set forth in this
Agreement, become vested and Grantee shall be entitled to receipt of the Shares
subject to the RSUs only if the performance metrics described in Schedule A,
attached hereto and made a part hereof, are satisfied; subject to the Grantee’s
continued employment through the Performance Measurement Date.
2.Vesting Upon Death or Disability; Retirement.
(a)    Death or Disability. Notwithstanding any of the provisions in Section 1,
the Target Award with respect to any non-completed TSR Measurement Period shall
become fully vested in the event the Grantee’s service as an employee or as a
member of the Board of the Company terminates by reason of the Grantee’s death,
or by reason of the Grantee’s “disability” (as hereinafter defined) prior to the
Performance Measurement Date.
For purposes of this Agreement, the term “disability” shall mean any condition
that would qualify as a “disability” as that term is defined in the Plan, or any
other condition that the Committee determines to be a medically determinable
physical or mental impairment which can be expected (a) to prevent the Grantee
from being able to perform his usual duties (or another job deemed appropriate
by the Committee taking into account the Grantee's education, prior experience
and past earnings) and (b) to last for one year or longer.
(b)    Retirement. Notwithstanding any of the provisions in Section 1, in the
event the Grantee’s service as an employee or as a member of the Board of the
Company terminates due to Grantee’s voluntary termination on or after attainment
of age 62 (“Retirement”) prior to the Performance Measurement Date, the Grantee
shall remain eligible to earn a pro-rated portion of the RSUs that otherwise
would have become Vested RSUs as described in Schedule A (based on actual
performance over the full TSR Measurement Period) based on the Grantee’s number
of days of completed service within the TSR Measurement Period through the
Retirement date.
3.Vesting Upon Change of Control. Notwithstanding any of the provisions of
Section 2, the Target Award with respect to any non-completed TSR Measurement
Period shall become fully vested




--------------------------------------------------------------------------------




in the event there is a Change of Control while Grantee is employed by or a
member of the Board of the Company.
4.Delivery of Shares. The Shares shall be delivered to Grantee (or the person to
whom ownership rights may have passed by will or the laws of descent and
distribution), as follows:
(a)    If the RSUs become vested under Sections 1 or 2(b), the Shares subject to
the Vested RSUs shall be delivered at the time set forth in Section 4 of
Schedule A;
(b)    If the RSUs become vested under Section 3, the Shares subject to the RSUs
shall be delivered upon the occurrence of a Change of Control; and
(c)    If the RSUs become vested under Section 2(a), the Shares subject to the
RSUs shall be delivered on the date of Grantee’s termination of employment with,
or as a member of the Board of, the Company due to death or disability;
provided, however, that delivery of the Shares by reason of Grantee’s
termination of employment shall be delayed until the six (6) month anniversary
of the date of Grantee’s termination of employment if and to the extent
necessary to comply with Code Section 409A(a)(B)(i), and the determination of
whether or not there has been a termination of Grantee’s employment with the
Company shall be made by the Committee consistent with the definition of
“separation from service” (as that phrase is used for purposes of Code Section
409A, and as set forth in Treasury Regulation Section 1.409A-1(h)).
(i)    The Company shall, without payment from Grantee (or the person to whom
ownership rights may have passed by will or the laws of descent and
distribution) for the Shares, other than any required withholding taxes, as
provided in Section 10, below, (i) deliver to Grantee (or such other person) a
certificate for the Shares being delivered or (ii) if consented to by Grantee
(or such other person), deliver electronically to an account designated by
Grantee (or such other person) the Shares being delivered, in either case
without any legend or restrictions, except for such restrictions as may be
imposed by the Committee, in its sole judgment, consistent with the terms of the
Plan. The Company may condition delivery of the Shares upon the prior receipt
from Grantee (or such other person) of any undertakings which it may determine
are required to assure that the Shares being delivered are being issued in
compliance with federal and state securities laws. The right to any fractional
Shares shall be satisfied in cash, measured by the product of the fractional
amount times the fair market value of a Share on the date the Share would
otherwise have been delivered, as determined by the Committee. Notwithstanding
anything to the contrary herein, in the event of a Change of Control, the
Grantee shall receive, at the time that delivery of the Shares is provided for
hereunder, the Shares and/or such other property or other consideration as is
appropriate so that the Grantee receives, as of such date of delivery, whatever
the Grantee would have received had the Grantee held the Shares at the time of
the Change of Control.
5.Dividends. Grantee shall not be entitled to any cash, securities or property
that would have been paid or distributed as dividends with respect to the Shares
subject to this Agreement prior to the date the Shares are delivered to Grantee;
provided, however, that the Company shall keep a hypothetical account in which
any such items shall be recorded, and shall pay to Grantee the amount of such
dividends in kind on the same date and to the same extent (if at all) that the
Shares to which such payments or distributions relate are required to be
delivered under this Agreement.
6.Forfeiture. If Grantee’s service as an employee or as a member of the Board of
the Company terminates for any reason other than death, disability or
Retirement, then upon that termination Grantee shall forfeit all RSUs that have
not become vested on or before the date of such termination, and no Shares shall
be delivered nor payment made in respect of such RSUs. This Section shall not
affect Grantee’s rights under Section 4, if applicable.




--------------------------------------------------------------------------------




7.Non-Transferability of the RSUs. Grantee shall not be permitted to sell,
transfer, pledge, assign or otherwise dispose of the RSUs at any time.
Notwithstanding the foregoing, in the event of Grantee’s death, the RSUs may be
transferred by will or by the laws of descent and distribution.
8.Rights of Grantee. Grantee shall have none of the rights of a shareholder at
any time prior to the delivery of the Shares subject to this Agreement, except
as expressly set forth in the Plan or herein.
9.Withholding Taxes. Grantee shall be responsible to pay to the Company the
amount of withholding taxes as determined by the Company on the date the Shares
are delivered. At the Grantee's option, Grantee shall have the right to
relinquish to the Company a portion of the Shares having a fair market value,
based on the closing price of the Common Stock on the NYSE on such delivery
date, equal to the amount the Grantee would otherwise be required to pay to the
Company on such delivery date by reason of applicable withholding taxes, in lieu
of paying that amount to the Company in cash. Grantee authorizes the Company to
withhold in accordance with applicable law from any compensation payable to him
or her any taxes required to be withheld for federal, state or local law in
connection with this Agreement.
10.Notices. Any notice to the Company under this Agreement shall be made in care
of the Committee to the office of the General Counsel, at the Company’s main
offices. All notices under this Agreement shall be deemed to have been given
when hand delivered or mailed, first class postage prepaid, and shall be
irrevocable once given.
11.Securities Laws. The Committee may from time to time impose any conditions on
the Shares as it deems necessary or advisable to ensure that Shares are issued
and resold in compliance with the Securities Act of 1933, as amended.
12.Grant of RSU Not to Affect Service. The grant of the RSUs shall not confer
upon Grantee any right to continue as an employee of the Company or to serve in
any other capacity for the Company or any Affiliate.
13.Amendment to Agreement; Acceleration. Notwithstanding anything contained
herein to the contrary, the Committee shall have the authority to amend or
modify the terms and conditions set forth in this Agreement if the Committee
determines, at its discretion, that any such amendment or modification is
necessary or appropriate; provided, however, that the terms of this Agreement
may not be changed in a manner that is unfavorable to Grantee without Grantee’s
consent.
14.Miscellaneous.
(a)    The address for Grantee to which notice, demands and other communications
to be given or delivered under or by reason of the provisions hereof shall be
Grantee’s address as reflected in the Company’s personnel records.
(b)    Grantee acknowledges receipt of a copy of the Plan prospectus, included
in which is a summary of the terms of the Plan. The summary contained therein is
qualified in its entirety by reference to the terms of the Plan, copies of which
are available with the Company’s public filings with the United States
Securities and Exchange Commission at www.sec.gov, or by oral or written request
directed to the Company. Grantee represents that he is familiar with the terms
and provisions of the Plan, and hereby accepts the RSUs, subject to all of the
terms and provisions thereof. Grantee agrees to hereby accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Agreement.
(c)    This Agreement may be executed in one or more counterparts and shall
become effective when one or more counterparts taken together bears the
signature of all the parties listed below.




--------------------------------------------------------------------------------




(d)    The validity, performance, construction and effect of this Agreement
shall be governed by the laws of the Commonwealth of Pennsylvania, without
giving effect to principles of conflicts of law.








IN WITNESS WHEREOF, the Company has granted this Award Agreement as of the day
and year first above written.


TOLL BROTHERS, INC.                GRANTEE:


By: _______________________________        _____________________________
                        






--------------------------------------------------------------------------------




SCHEDULE A




TOTAL SHAREHOLDER RETURN
PERFORMANCE-BASED RESTRICTED STOCK UNITS




Target Award: ____________RSUs




1.    [Definitions]




2.[Performance Vesting Condition]




3.[Determination of Award]




4.
[Settlement of RSUs]





